            Case 1:16-cr-00066-AT Document 54 Filed 05/12/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _5/12/2020____

               -against-
                                                                         16 Cr. 66 (AT)
HECTOR RIVERA,
                                                                             ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        On May 11, 2020, Defendant admitted to Specifications Three and Four of the violation
report issued by the U.S. Probation Office, dated January 22, 2020, and was sentenced to time
served and three months’ supervised release, with the special condition of home incarceration with
electronic monitoring. See Judgment, ECF No. 53.

       Upon his release from the Bureau of Prisons, Defendant is directed to self-quarantine for a
period of 14 days in light of the COVID-19 pandemic. Defendant shall report to the Probation
Department on May 26, 2020, at 10:00 a.m. The three-month term of supervised release shall
commence upon his release from the Bureau of Prisons.

       SO ORDERED.

Dated: May 12, 2020
       New York, New York
